Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and examined below.	
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 06/24/2022.
   Status of the claims:
Claims 1, 4-6, 8, 10-11, and 18 have been amended.
The amendment overcomes the prior art rejections of claims 1-7, 15-16, 18-19 under 35 U.S.C 102. However, upon further consideration, a new ground(s) of rejection is made in view of in view of Sandbom et al. (WO 2019217860 A1). necessitated by the claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 8-12, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20220003842 A1) in view of Sandbom et al. (WO 2019217860 A1).
Regarding claim 1, Wang teaches a transceiver (Fig.12, para [111]: lines 1-9 and para [113]: lines 25-27) for a light detection and ranging (LIDAR) sensor system comprising: 
a plurality of optical antenna arrays (Fig. 12 is a perspective view of an optical switch array system including a splitter tree and an optical switch.), wherein at least two of the plurality of optical antenna arrays (Fig. 12, para [112]: lines 11-20) include: 
a plurality of optical antennas (Fig.12, optical antennas 1206); and 
a first optical splitter coupled to the plurality of optical antennas (Fig. 12, splitter 1218),Attorney Docket No.: AUROP0632 
Application No.: 17/558,476an optical switch (Fig. 12, cantilever, para [112]: lines 8-20) coupled to the plurality of optical antenna arrays, wherein the optical switch is configured to selectively provide the input signal to the at least one of the plurality of optical antenna arrays (para [112]: lines 22-28).
Wang fails to explicitly teach but Sandbom teaches wherein at least one of the plurality of optical antenna arrays includes an optical pixel (Figs. 11A-B, para [45], Each transceiver slice consists of a coherent receiver (CR) 104 and an optical antenna 105), 
wherein the optical pixel includes: 
at least one of the plurality of optical antennas (Figs 11A-B, antenna 105); 
an optical combiner coupled to the at least one of the plurality of optical antennas (para [45], The CR further includes a splitter 122 ( In the aspect illustrated in FIG. 11B, the third line 126 and the fourth line 124 are coupled to a balanced 2x2 121, which is configured to mix the transmitted optical signal (received via the third line 126) and the reflected optical signal (received via the fourth line 124).); and 
a second optical splitter configured to provide an input signal to the at least one of the plurality of optical antennas for transmission and reception (para [45], The CR further includes a splitter 122 (e.g., a 2x2 bidirectional splitter) that is configured to split the light into a first output, which is directed through a second line 125, and a second output, which is directed through a third line 126. The second line 125 is coupled to the optical antenna 105; accordingly, the CR 104 is configured to direct the second output out of the chip using the optical antenna 105. Further, the optical antenna 105 is reciprocal and is thus configured to collect the reflected beam from the object (target) and send the reflected beam back to the CR 104 through the same line (i.e., the second line 125).), 
wherein the second optical splitter is configured to provide a local oscillator signal to the optical combiner (para [45], The third line 126 corresponds to the LO for the CR 104. The splitter 122 is further configured to split the returned signal (i.e., the beam reflected from the target as received by the optical antenna 105) between the first line 123 and a fourth line 124.).
It would have been obvious to modify Wang’s Lidar system, in view of Sandbom, to have an optical pixel that includes an antenna and a combiner so that the Lidar system can be used to detect distances at various direction/range, have a better resolution and reduce the size and cost of the LIDAR system.
Regarding claim 2, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 1, wherein the input signal is a modulated laser signal (Wang, Para [111]: lines 1-9), wherein the optical switch includes: 
an active optical splitter that selectively couples the modulated laser signal to only one of the plurality of optical antenna arrays (Wang, para [113]: lines 20-27).
Regarding claim 3, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 1, wherein the input signal is a frequency modulated continuous wave (FMCW) laser signal (Wang, Para [111]: lines 1-9), wherein the optical switch includes: 
an active optical splitter that selectively couples the FMCW laser signal to only one of the plurality of optical antenna arrays (Wang, para [113]: lines 20-27.).
Regarding claim 4, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 1, wherein the optical switch (Wang, Fig. 10, para [109]: lines 8-21) is configured to optically couple the input signal to at least one of the plurality of optical antenna arrays one-at-a-time over a scanning period of the transceiver to illuminate one or more particular portions of a scene in a field of view of the LIDAR sensor system (Wang, Para [3], it is a LIDAR. It would have been obvious the LIDAR will illuminate one or more particular portions of a scene in a field of view).
Regarding claim 5, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 1, wherein the first optical splitter (Wang, Fig. 12, splitters 1218) includes a plurality of passive optical splitters (Wang, Fig. 12, splitter tree 1218, para [45], In this embodiment, each bus waveguide 1210 is coupled with a main bus waveguide via a splitter tree 1218.) coupled in Attorney Docket No.: AUROP0633 Application No.: 17/558,476parallel to each of the plurality of optical antennas in a selected one of the plurality of optical antenna arrays, wherein the plurality of passive optical splitters is configured to concurrently provide split a portion of the input signal between to the plurality of optical antennas in 
Regarding claim 6, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 1, wherein the first optical splitter is configured to enable concurrent transmission of the input signal from the plurality of optical antennas (Wang, Fig. 12, splitter tree 1218, para [45], In this embodiment, each bus waveguide 1210 is coupled with a main bus waveguide via a splitter tree 1218.).
Regarding claim 7, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 1, wherein the plurality of optical antennas are arranged in a one-dimensional pattern or in a two-dimensional pattern (Wang, Fig. 12, See also, Fig. 13 and 10).
Regarding claim 8, Wang, as modified in view of Sandbom, teaches transceiver for the LIDAR sensor system of claim 1

the local oscillator signal and receive a return LIDAR signal from the at least one of the plurality of optical antennas, wherein the optical combiner is configured to provide a combined output signal (Sandbom, para [45], The CR further includes a splitter 122 ( In the aspect illustrated in FIG. 11B, the third line 126 and the fourth line 124 are coupled to a balanced 2x2 121, which is configured to mix the transmitted optical signal (received via the third line 126) and the reflected optical signal (received via the fourth line 124).
Regarding claim 9, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 8, wherein the optical pixel further includes a plurality of photo diodes configured to convert the combined output signal into electrical signals representative of a LIDAR beat tone (Sandbom, Figs. 11A-B, para [45], Further, the CR 104 includes photodiodes (PDs) 127 that are configured to convert an optical signal into an electrical signal for beat tone detection. )
It would have been obvious to modify Wang’s Lidar system, in view of Sandbom, to have an optical pixel that includes a photodiode to detect an optical signal returned as it is well-known for Lidar detection.   
Regarding claim 10, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 1 further comprising: a local oscillator network configured to provide a plurality of local oscillator signals to the plurality of optical antenna arrays, wherein the local oscillator signal is one of the plurality of local oscillator signals (Wang, Fig. 13, splitter tree, 1318, para [113]: lines 9-12. See, also Fig. 12, splitter tree 1218, para [45], In this embodiment, each bus waveguide 1210 is coupled with a main bus waveguide via a splitter tree 1218.).
Regarding claim 11, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 10, wherein the local oscillator network (Wang, Fig. 13, splitter tree, 1318, para [113]: lines 9-12. See, also Fig. 12, splitter tree 1218, para [45], In this embodiment, each bus waveguide 1210 is coupled with a main bus waveguide via a splitter tree 1218.) comprises: 
a plurality of optical splitters configured to provide the plurality of local oscillator signals to the plurality of optical antenna arrays (Wang, Fig. 13, splitter tree, 1318, para [113]: lines 9-12. See, also Fig. 12, splitter tree 1218, para [45], In this embodiment, each bus waveguide 1210 is coupled with a main bus waveguide via a splitter tree 1218.); and 
a second optical switch coupled to the plurality of optical splitters and configured to selectively provide a portion of the input signal to at least one of the plurality of optical splitters (Wang, Fig. 13, switch 1328, para [113]: lines 9-12).
Regarding claim 12, Wang, as modified in view of Sandbom, teaches the transceiver for the LIDAR sensor system of claim 11, wherein at least one of the plurality of optical splitters includes a plurality of passive optical splitters configured to split a portion of the input signal between the plurality of optical antennas in a selected one of the plurality of optical antenna arrays (Wang, Fig. 12, splitter tree 1218).
Regarding claim 15, Wang teaches a light detection and ranging (LIDAR) sensor system comprising: 
a light source that is configured to generate an input signal (Fig.12, para [111]: lines 1-9 and para [113]: lines 25-27. See also, fig. 10 and para [81]); and 
a transceiver coupled to the light source to receive the input signal (Fig. 12, para [113]: lines 25-27. See also, fig. 10), wherein the transceiver includes: 
a plurality of optical antenna arrays (Fig. 12 is a perspective view of an optical switch array system including a splitter tree and an optical switch.), wherein at least two of the plurality of optical antenna arrays (Fig. 12, para [112]: lines 11-20) include: 
a plurality of optical antennas (Fig.12, optical antennas 1206), 
a first optical splitter (Fig. 12, splitter 1218) Attorney Docket No.: AUROP0632coupled to the plurality of optical antennas (Fig. 12, antennas 1206), 
an optical switch (Fig. 12, cantilever, para [112]: lines 8-20) coupled to the plurality of optical antenna arrays, wherein the optical switch is configured to selectively provide the input signal to the at least one of the plurality of optical antenna arrays (para [112]: lines 22-28).
Wang fails to explicitly teach but Sandbom teaches wherein at least one of the plurality of optical antenna arrays includes an optical pixel (Figs. 11A-B, para [45], Each transceiver slice consists of a coherent receiver (CR) 104 and an optical antenna 105), 
wherein the optical pixel includes: 
at least one of the plurality of optical antennas (Figs 11A-B, antenna 105); 
an optical combiner coupled to the at least one of the plurality of optical antennas (para [45], The CR further includes a splitter 122 ( In the aspect illustrated in FIG. 11B, the third line 126 and the fourth line 124 are coupled to a balanced 2x2 121, which is configured to mix the transmitted optical signal (received via the third line 126) and the reflected optical signal (received via the fourth line 124).); and 
a second optical splitter configured to provide an input signal to the at least one of the plurality of optical antennas for transmission and reception (para [45], The CR further includes a splitter 122 (e.g., a 2x2 bidirectional splitter) that is configured to split the light into a first output, which is directed through a second line 125, and a second output, which is directed through a third line 126. The second line 125 is coupled to the optical antenna 105; accordingly, the CR 104 is configured to direct the second output out of the chip using the optical antenna 105. Further, the optical antenna 105 is reciprocal and is thus configured to collect the reflected beam from the object (target) and send the reflected beam back to the CR 104 through the same line (i.e., the second line 125).), 
wherein the second optical splitter is configured to provide a local oscillator signal to the optical combiner (para [45], The third line 126 corresponds to the LO for the CR 104. The splitter 122 is further configured to split the returned signal (i.e., the beam reflected from the target as received by the optical antenna 105) between the first line 123 and a fourth line 124.).
It would have been obvious to modify Wang’s Lidar system, in view of Sandbom, to have an optical pixel that includes an antenna (for transmission and reception) and a combiner so that the Lidar system can be used to detect distances at various direction/range, have a better resolution and reduce the size and cost of the LIDAR system.
Regarding claim 16, Wang, as modified in view of Sandbom, teaches the LIDAR sensor system of claim 15 further including a lens (Wang, Fig. 10, lens 1004), wherein the transceiver (Wang, Fig. 10, para [109]: lines 1-2) is optically coupled to the lens to scan 
Regarding claim 18, Wang teaches a light detection and ranging (LIDAR) sensor that includes (Para [3]):
 a light source that is configured to generate an input signal ((Fig.12, para [111]: lines 1-9 and para [113]: lines 25-27. See also, fig. 10 and para [81]); and 
a transceiver coupled to the light source to receive the input signal (Fig. 12, para [113]: lines 25-27. See also, fig. 10), wherein the transceiver includes: 
a plurality of optical antenna arrays (Fig. 12 is a perspective view of an optical switch array system including a splitter tree and an optical switch.), wherein at least two of the plurality of optical antenna arrays (Fig. 12, para [112]: lines 11-20) include: 
a plurality of optical antennas (Fig.12, optical antennas 1206), 
a first optical splitter (Fig. 12, splitter 1218) Attorney Docket No.: AUROP0632coupled to the plurality of optical antennas (Fig. 12, antennas 1206), 
an optical switch (Fig. 12, cantilever, para [112]: lines 8-20) coupled to the plurality of optical antenna arrays, wherein the optical switch is configured to selectively provide the input signal to the at least one of the plurality of optical antenna arrays (para [112]: lines 22-28).
Wang fails to explicitly teach but Sandbom teaches wherein at least one of the plurality of optical antenna arrays includes an optical pixel (Figs. 11A-B, para [45], Each transceiver slice consists of a coherent receiver (CR) 104 and an optical antenna 105), 
wherein the optical pixel includes: 
at least one of the plurality of optical antennas (Figs 11A-B, antenna 105); 
an optical combiner coupled to the at least one of the plurality of optical antennas (para [45], The CR further includes a splitter 122 ( In the aspect illustrated in FIG. 11B, the third line 126 and the fourth line 124 are coupled to a balanced 2x2 121, which is configured to mix the transmitted optical signal (received via the third line 126) and the reflected optical signal (received via the fourth line 124).); and 
a second optical splitter configured to provide an input signal to the at least one of the plurality of optical antennas for transmission and reception (para [45], The CR further includes a splitter 122 (e.g., a 2x2 bidirectional splitter) that is configured to split the light into a first output, which is directed through a second line 125, and a second output, which is directed through a third line 126. The second line 125 is coupled to the optical antenna 105; accordingly, the CR 104 is configured to direct the second output out of the chip using the optical antenna 105. Further, the optical antenna 105 is reciprocal and is thus configured to collect the reflected beam from the object (target) and send the reflected beam back to the CR 104 through the same line (i.e., the second line 125).), 
wherein the second optical splitter is configured to provide a local oscillator signal to the optical combiner (para [45], The third line 126 corresponds to the LO for the CR 104. The splitter 122 is further configured to split the returned signal (i.e., the beam reflected from the target as received by the optical antenna 105) between the first line 123 and a fourth line 124.).
It would have been obvious to modify Wang’s Lidar system, in view of Sandbom, to have an optical pixel that includes an antenna and a combiner so that the Lidar system can be used to detect distances at various direction/range, have a better resolution and reduce the size and cost of the LIDAR system.
Regarding claim 19, Wang, as modified in view of Sandbom, teaches the autonomous vehicle of claim 18 further including a lens (Wang, Fig. 10, lens 1004), wherein the transceiver (Wang, Fig. 10, para [109]: lines 1-2) is optically coupled to the lens to provide horizon scanning of blocks of an operational environment of the autonomous vehicle (Wang, Fig. 10, para [109]: lines 29-32. See also, para [82]: lines 2-3).

Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20220003842 A1) in view of Sandbom et al. (WO 2019217860 A1) and Sun et al. (US 20220050201 A1).
Regarding claim 17, Wang, as modified in view of Sandbom, fails to explicitly teach but Sun teaches the LIDAR sensor system of claim 15 further including: a processing engine configured to receive LIDAR return signals from the transceiver and configured to generate frames of LIDAR data based on the LIDAR return signals (Fig. 3, FMCW Engine 221, para [26]-[27]).
It would have been obvious to modify Wang’s Lidar system, in view of Sun, to include a processing engine so that the Lidar system can be used to perform calculation to obtain the distance and the velocity information of the scene.
Regarding claim 20, Wang, as modified in view of Sandbom, fails to explicitly teach but Sun teaches the autonomous vehicle of claim 18 further including: a processing engine configured to receive LIDAR return signals from the transceiver and configured to generate a point cloud representation of an operational environment of the autonomous vehicle at least partially based on the LIDAR return signals (Fig. 3, FMCW Engine 221, para [26]-[27]).
It would have been obvious to modify Wang’s Lidar system, in view of Sun, to include a processing engine so that the Lidar system can be used to perform calculation to obtain the distance and the velocity information of the scene.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20220003842 A1) in view of Sandbom et al. (WO 2019217860 A1) and Richard Mayo (US 10008772 B2).
Regarding claim 13, Wang, as modified in view of Sandbom, fails to explicitly teach but Mayo teaches the transceiver for the LIDAR sensor system of claim 1, wherein the at least two of the plurality of optical antenna arrays include an output signal bus, wherein the plurality of optical antennas of a first of the plurality of optical antenna arrays shares the output signal bus with a second of the plurality of optical antenna arrays (Fig. 3, Buses 304, 306, col 9: lines 27-36. See also, fig. 5, col 12: lines 7-12).
It would have been obvious to modify Wang’s Lidar system, in view of Mayo, to include a bus because it is easy to connect/interconnect elements and cheaper since it requires less cables or components.
Regarding claim 14, Wang, as modified in view of Sandbom and Mayo, teaches the transceiver for the LIDAR sensor system of claim 13, wherein the output signal bus includes electrical signal lines for an in-phase signal and a quadrature signal from each of the plurality of optical antennas (Mayo, Fig. 3, Buses 304, 306, col 9: lines 27-36. See also, fig. 5, col 12: lines 7-12).
It would have been obvious to have a bus that includes I/Q signal so that the Lidar system can be used to measure the relative phase of the components of the signal.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645